F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          APR 17 2003

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk



 PEOPLE OF THE STATE OF
 COLORADO, CITY OF COLORADO
 SPRINGS,

          Plaintiff - Appellee,                         No. 02-1402
                                                  (D.C. No. 02-CR-299-Z)
 v.                                                    (D. Colorado)

 GEORGE ALLEN WILLIAMS,

          Defendant - Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.


      George Allen Williams moves pro se for leave to proceed in forma

pauperis on his appeal of the district court’s summary remand of his state

criminal prosecution and its subsequent denial of his motion for reconsideration.

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
For the reasons set forth below, we deny his motion and dismiss the appeal.

      To be granted in forma pauperis status, Mr. Williams must demonstrate the

existence of a reasoned, nonfrivolous argument on the law and the facts in

support of reversing the district court’s dismissal of his action. See

DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). Mr. Williams

cannot meet this burden.

      Mr. Williams attempted to remove the Colorado state criminal prosecution

against him to federal court under 28 U.S.C. § 1443(2). However, as the district

court explained in both of its orders, that provision applies only to “federal

officers or agents and those authorized to act with or for them in affirmatively

executing duties under any federal law providing for equal civil rights.” City of

Greenwood, Miss. v. Peacock, 384 U.S. 808, 824 (1966). Mr. Williams has

presented no argument or evidence that he is a federal officer or assisted a federal

officer in performing official duties providing for equal rights. Because his

appeal is therefore frivolous, he fails to meet the standard for in forma pauperis

status and his appeal must be dismissed under 28 U.S.C. § 1915(e)(2)(B)(I).

      Accordingly, we DENY the motion to proceed in forma pauperis and

DISMISS the appeal.

                                        ENTERED FOR THE COURT

                                        Stephanie K. Seymour
                                        Circuit Judge

                                          -2-